Citation Nr: 9922831	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel



INTRODUCTION

The veteran, who died in September 1991, had active service 
from October 1968 to September 1972.  He served in Vietnam 
from April 1969 to March 1970.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for the cause of 
the veteran's death.  

The case was remanded by the Board in June 1996 and December  
1997.  In May 1999, the Board requested an opinion from the 
Armed Forces Institute of Pathology (AFIP).  A response from 
AFIP was received in June 1999, and the case is now ready for 
review. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking to establish entitlement to service 
connection for the cause of the veteran's death.  The legal 
question to be answered initially is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail with respect to this 
claim and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that her claim is not well 
grounded and, therefore, no further assistance is required to 
meet VA's duty to assist the appellant at this time.  

Factual Background

The appellant in this case is the surviving spouse of the 
veteran.  The record shows that the veteran served on active 
duty from October 1968 to September 1972.  He served in 
Vietnam from April 1969 to March 1970.  He died in September 
1991. The veteran's death certificate lists the immediate 
cause of death as hypoxia, due to acute pulmonary embolism, 
due to hypercoagulable state, due to metastatic soft tissue 
sarcoma.  Another factor listed on the death certificate as a 
contributing cause of death was paraplegia.  At the time of 
his death, the veteran was not service-connected for any 
disabilities.  

No service medical records nor private or VA medical records 
for many years after the veteran's separation from service 
are contained in the claims file.  The first evidence showing 
the veteran had any cancer was in late 1990, more than 20 
years after his separation from service.  


A pathology report from the University of Kansas Medical 
Center, dated in January 1991, states that tissue from the 
veteran's left buttock was examined.  The diagnosis was 
extraskeletal myxoid chondrosarcoma, high grade.      

In May 1994, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death on the grounds that he had chondrosarcoma, 
which is specifically excluded under VA regulations 
pertaining to conditions that may be presumed to be due to 
Agent Orange exposure.  The appellant appealed this 
determination and contended that, at the time of his death, 
the veteran had a soft tissue sarcoma, in addition to his 
diagnosed chondrosarcoma, that allowed the chondrosarcoma to 
spread quickly.  

The case was remanded by the Board in June 1996 to obtain 
copies of the veteran's treatment records subsequent to 
February 1991, to include the report of his terminal 
hospitalization in September 1991.  The appellant was also 
informed that she must present medical evidence to support 
her statement that pathologists had indicated that the 
veteran may have had an active process taking place in the 
soft tissue which was separate from his chondrosarcoma.  

In a July 1996 letter, the RO informed the appellant of the 
need to submit medical evidence to support her statement 
concerning what she claimed pathologists had told her about 
the veteran having a soft tissue sarcoma separate from his 
chondrosarcoma.  No such information was submitted by the 
appellant.

The additional medical records included a treatment note, 
dated in June 1991, that contained an impression of 
metastatic soft tissue sarcoma. 

The Board remanded the case in December 1997 to obtain all 
available pathology materials, to include the stained slides 
and paraffin blocks, obtained during the veteran's surgery of 
January 1991.  Tissue slides from the January 1991 biopsy of 
the veteran's tumor of the left buttock were obtained and a 
request was made to AFIP for an opinion concerning whether 
there was any indication that the veteran had a soft tissue 
sarcome, in addition to chondrosarcoma. 

A June 1999 statement was received from AFIP in which a 
physician stated that, based on the reported radiographic 
findings and the submitted histologic material, it was 
believed that the veteran's tumor represented a high grade 
matrix-producing chondrosarcoma of bone which had spread out 
into the soft tissues and infiltrated the vena cava.  The 
description of bone marrow replacement and the presence of 
metastatic foci on the MRI was a pattern only associated with 
high grade chondrosarcoma in bone.  It was further noted that 
the actual films were needed to confirm or deny this opinion, 
but that the case had been reviewed by the Department of 
Orthopedic Pathology who concurred with the above 
interpretation.  


Analysis

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  Service 
connection for the cause of the veteran's death is warranted 
when a veteran dies of a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991).  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death. 38 C.F.R. § 
3.312 (1998).      

The appellant does not contend, nor does the evidence 
suggest, that the veteran's chondrosarcoma, nor any other 
cancer, nor any of the other conditions shown on the 
certificate of death as contributing to his death were either 
present in service or for many years thereafter.  Rather, the 
appellant asserts that the veteran was exposed to Agent 
Orange during service and that such exposure caused him to 
develop a soft tissue sarcoma, other than chondrosarcoma, and 
that this soft tissue sarcoma hastened his death.  In light 
of the appellant's contentions and the medical evidence of 
record showing the veteran was first diagnosed with cancer 
many years after his separation from service, the Board will 
limit its discussion to the question of whether the appellant 
has submitted evidence of a well-grounded claim showing the 
veteran had a soft tissue sarcoma or relating his 
chondrosarcoma to his period of service.  

VA has issued final regulations implementing the decision of 
the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of: 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 
3.309; 61 Fed. Reg. 57586, 89 (November 7, 1996).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41442-49 (August 8, 1996).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e), shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  Further, according to 38 C.F.R. § 3.307(6)(iii), 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  Id.

The record shows that the veteran had active service in 
Vietnam during the Vietnam era.  Therefore, service 
connection would be presumed for those disabilities listed 
under the above regulations.  Additionally, service 
connection would be warranted if medical evidence established 
that some other disability which was not listed in the 
regulations resulted from the veteran's exposure to Agent 
Orange.   

In this case, the medical evidence shows that the veteran 
died as a result of his chondrosarcoma.  Chondrosarcoma is 
specifically excluded from the soft tissue sarcomas that are 
presumed to be related to Agent Orange exposure.  The 
appellant has not presented any medical or other competent 
evidence that the veteran had any of the disabilities which 
are presumed to be the result of exposure to Agent Orange 
under the regulations mentioned above.  Likewise, she has 
presented no competent evidence to show that his 
chondrosarcoma was in any way related to his service or to 
exposure to Agent Orange.

The appellant has offered only her unsupported contentions to 
show that the veteran had a soft tissue sarcoma other than 
chondrosarcoma or that his chondrosarcoma resulted from 
exposure to Agent Orange or was in any other way related to 
his service.  While the appellant may be capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support her claim, the Board finds that she has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  38 U.S.C.A. § 5107. 

Finally, as the foregoing explains the need for competent 
evidence showing that the veteran had a soft tissue sarcoma 
other than chondrosarcoma or that his chondrosarcoma or some 
other disability contributing to his death resulted from 
exposure to Agent Orange or was in any other way related to 
his service, the Board views its discussion above sufficient 
to inform the appellant of the elements necessary to complete 
her application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

